Exhibit 10.21

SUPPLIER AGREEMENT

Norman Noble, Inc.

Fox Hollow Technologies, Inc.

AMENDED SUPPLIER AGREEMENT

This Amended Supplier Agreement (“Agreement”), dated September 26, 2006,
replaces in its entirety the Supplier Agreement entered into between the parties
dated effective as of March 25, 2005 (the “Effective Date”). This Amended
Supplier Agreement is, by and between Norman Noble, Inc., an Ohio corporation,
having its offices at 5507 Avion Park Drive, Highland Heights, Ohio 44143(“NNI”)
and Fox Hollow Technologies, Inc. a Delaware corporation, having offices at 740
Bay Road, Redwood, California 94063 (“FHT”).

WITNESSETH:

WHEREAS, the parties entered into a long-term supply contract for the purchase
by FHT from NNI of certain Products dated March 25, 2005;

WHEREAS, the parties desire to amend and replace the March 25, 2005 Agreement
with this Agreement, as if it had been effective March 25, 2005;

NOW, THEREFORE, FHT and NNI hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1. PRODUCTS

Section 1.1 Products

(a) For purposes of this Agreement, the term Product or Products shall mean the
items listed on Schedule I, as amended by the parties from time to time.

(b) FHT shall offer NNI the option to submit a quotation to manufacture any new
products developed by FHT, including, any catheter products in the coronary
market. The parties shall negotiate in good faith the pricing for such products
and they shall then be added as Products on Schedule I if a mutually acceptable
agreement is reached.

Section 1.2 Specifications

For purposes of this Agreement, the term Specifications shall mean the items
detailed on Schedule III.

ARTICLE 2. PURCHASE AND SUPPLY COMMITMENT

Section 2.1 FHT’s Purchase Obligation

(a) During the initial Term of this Agreement, and any extended Term, FHT shall
purchase from NNI at least [***] of FHT’s annual unit requirements of each
Product listed on Schedule I (the “Requirements Purchase Obligation”). In
addition, during the first 18 months of the initial Term of this Agreement, FHT
shall purchase from NNI at least [***] worth of Products (the “Initial Volume
Purchase Obligation”). During the second 18 months of the initial Term of this
Agreement, FHT shall purchase from NNI a total additional revenue generation of
[***] consisting of:

(i) All production related components;

(ii) All Research and Development related components,

(iii) All new components that meet NNI capabilities

(b) Each quarter during the Term, FHT shall provide NNI with a rolling six month
forecast with respect to FHT’s anticipated requirements for the Products (the
“Forecast”). FHT shall be required to purchase the quantity of Products
specified in the first two months of the Forecast. NNI will rely on the
Forecasts to purchase raw materials to be used in the manufacture of the
Products.

(c) FHT shall not be required to purchase any particular mix of Products,
provided that it meets the Requirements Purchase Obligation and both Volume
Purchase Obligations. FHT shall be excused from complying with the Requirements
Purchase Obligation and the Volume Purchase

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 2 -



--------------------------------------------------------------------------------

Obligations if NNI is unable to meet the Specifications, technical requirements
or reasonable quality standards set forth by FHT after notice and an opportunity
to cure or if NNI is in material breach of this Agreement.

(d) At the end of each year during the Term or extended term, FHT shall examine
its expenditures for purchasing the Products paid by FHT to third parties. If
FHT did not meet the Requirements Purchase Obligation during the preceding year,
then FHT shall be required to pay to NNI as liquidated damages an amount equal
to [***] of the unit number of Products procured from third parties that should
have been procured from NNI multiplied by the applicable price as if the
Products were purchased from NNI. FHT shall pay the amount due within 30 days of
the end of the year.

(e) If FHT fails to meet the Initial Volume Purchase Obligation, then FHT shall
be required to pay to NNI as liquidated damages an amount equal to [***] of the
difference between the amount of FHT’s actual purchases from NNI and the Initial
Purchase Volume Obligation. Payment shall be due within 30 days of the end of
the first 18 months of the initial Term of this Agreement.

(f) At the end of the initial Term of this Agreement, if FHT has not met the
Second Volume Purchase Obligation, then FHT shall be required to pay to NNI as
liquidated damages an amount equal to [***] of the difference between the amount
of FHT’s actual purchases from NNI during the second 18 months of the initial
Term and the Second Purchase Volume Obligation. Payment shall be due within 30
days of the end of the second 18 months of the initial Term of this Agreement.
FHT’s actual purchases during the second 18 months shall include

 

  (i) Products included in Schedule I

 

  (ii) Revisions of Products in Schedule I

 

  (iii) New Products not included in Schedule I

(g) If this Agreement is terminated other than by FHT in accordance with the
terms of Section 4.2 below, then FHT shall pay to NNI as liquidated damages an
amount equal to (i) the sum of the Initial Volume Purchase Obligation and the
Second Volume Purchase Obligation, less its FHT’s actual purchases through the
date of termination, (ii) multiplied by [***]. If this Agreement is terminated
other than by FHT in accordance with the terms of Section 4.2 below prior to the
end of the first 18 months of the Initial Term, then the Second Volume Purchase
Obligation shall be calculated by assuming that FHT would have continued to
purchase Products during the time period between termination and the end of the
first 18 months at the same rate as it had averaged for each Product during the
time period preceding termination. The payment to be made by FHT pursuant to
this subparagraph shall be paid no later than 30 days following termination.

(h) During any extended Term of this Agreement, NNI may, at its expense, have an
independent public accounting firm audit FHT’s purchasing and other records to
determine whether FHT has complied with the Requirements Purchase Obligation.
The accounting firm must execute a reasonable confidentiality agreement to
protect the confidentiality of the records to which it will be

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 3 -



--------------------------------------------------------------------------------

given access by FHT. FHT will use its best efforts to accommodate the accounting
firm during such audit by providing all documents reasonably requested to
determine compliance. The accounting firm will report to NNI only whether or not
FHT has complied with the Requirements Purchase Obligation, and, if not,
sufficient information about the non-compliance to enable NNI to calculate the
amount of liquidated damages to which it is entitled pursuant to this
Section 2.1 of this Agreement. NNI will be entitled to one audit per year.

(i) NNI will use commercially reasonable efforts to provide FHT’s requirements
of the Products.

Section 2.2 Orders

FHT may place purchase orders with NNI for Products using FHT’s standard forms,
but no terms and conditions on those standard forms shall apply or vary the
terms of this Agreement unless NNI has agreed to those separate or additional
terms in writing.

Section 2.3 Product Improvements, Design Modifications and other Changes

Either party may request a change to any mechanical, component, material,
packaging or process (“Engineering Changes”). No Engineering Change shall become
effective unless FHT and NNI agree in writing as to any price change due to the
implementation of the Engineering Change.

ARTICLE 3. TERMS

The following terms shall apply to sales of Products by NNI to FHT during the
Term or any extended Term of this Agreement.

Section 3.1 Pricing and Payment

(a) Products pricing shall be as set forth in the attached Schedule II.

(b) NNI shall mail invoices to FHT immediately upon shipment of Products. FHT
shall pay the NNI invoices within 30 days of invoice date (“Due Date”). If
invoices are not paid in full by the Due Date, then a finance charge of
[***] per month ([***] annual) shall be added to any outstanding balances.

(c) All shipments are FOB NNI’s manufacturing facility. FHT may select
transportation modes and carriers. FHT is liable for all Product freight
charges. If FHT does not specify the carrier, NNI may select the carrier, but
FHT is still liable for freight charges. If FHT does not arrange to prepay for
the freight charges, or provide NNI with an account number against which to
charge the freight charges, NNI may prepay the freight charges and add the cost
to the invoice.

(d) NNI shall not be considered late in deliveries of the Products or in any way
in breach of this agreement if the raw materials needed to make the Products are
unavailable due to the fault of the supplier of such raw materials. NNI shall
protect against this by carrying a two month inventory of raw material that,
should FHT default on this agreement, will be the responsibility of FHT. NNI

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 4 -



--------------------------------------------------------------------------------

shall make good faith efforts to utilize such leftover material but to the
extent such alternative uses are not found, FHT shall (at its option) either
purchase said materials from NNI at NNI’s actual cost or reimburse NNI and allow
NNI to keep or dispose of said materials.

Section 3.2 Warranty

(a) NNI warrants that all Products shall meet the Specifications. NNI warrants
that it shall comply with all present and future statutes, laws, ordinances and
regulations relating to the manufacture and supply of the Products. NNI MAKES NO
OTHER WARRANTY, EXPRESS OR IMPLIED, AND NNI EXPRESSLY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ALL OTHER WARRANTIES
ARE HEREBY EXPRESSLY EXCLUDED.

(b) The exclusive remedy for breach of the foregoing warranty Agreement shall be
repair or replacement of the defective Products or, at NNI’s option, refund of
the purchase price paid for the defective Products.

(c) UNDER NO CIRCUMSTANCES SHALL NNI BE LIABLE TO FHT FOR INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES OR DAMAGES FOR LOSS OF USE ARISING DIRECTLY OR INDIRECTLY
FROM ANY BREACH OF WARRANTY, BREACH OF CONTRACT, MATERIAL OR OTHERWISE, OR FROM
ANY ACTS OR OMISSIONS OF NNI’S EMPLOYEES OR AGENTS, TORTIOUS OR OTHERWISE. IN NO
EVENT SHALL NNI’S LIABILITY FOR ANY CLAIM BROUGHT BY FHT EXCEED THE PRICE OF THE
DEFECTIVE PRODUCT.

Section 3.3 Indemnification

FHT shall defend and indemnify NNI from all claims arising from NNI’s
manufacture and sale of the Products, whether for personal injury, property
damage or otherwise, including any claims premised on negligence, strict
liability, breach of warranty or infringement of a third party’s intellectual
property rights (provided that the accused infringement is solely caused by
NNI’s compliance with FHT’s specifications); provided, however, that FHT shall
not be liable for any award of damages which results from NNI’s failure to
manufacture the Products in conformance with specifications. NNI shall cooperate
with the defense of any claim for which it seeks indemnification and may, at its
expense, retain counsel of its choice to serve as co-counsel for its defense.
NNI and FHT shall be entitled to recover any costs, including attorneys’ fees,
incurred in connection with enforcing its rights under this Section.

Section 3.4 Force Majeure

Neither party shall be liable to the other if its performance is hindered,
delayed or prevented as a result of (i) acts of God; (ii) expropriation,
confiscation or requisitioning of facilities or compliance with any law, decree,
regulation, order, directive or request of any governmental authority or
person(s) purporting to act therefore that affects to a degree not presently
existing the supply, availability or use of materials, equipment or labor;
(iii) acts or inaction on the part of any

 

- 5-



--------------------------------------------------------------------------------

governmental authority or person purporting to act therefore; (iv) acts of war
or the public enemy whether war be declared or not; (v) public disorders,
insurrection, rebellion, sabotage, riots or violent demonstrations;
(vi) explosions, fires, earthquakes or other natural calamities; (vii) strikes
or lockouts or other industrial action by workers or employees of the NNI.
Notwithstanding the foregoing, no event of Force Majeure shall excuse the
payment of money when it is due.

Section 3.2 Quality and Records

(a) NNI will maintain quality assurance and quality controls as appropriate. NNI
presently is ISO 9002-2000, DS/EN 4602 and ISO 13485:2003 certified and will
maintain such certifications during the Term and any extended Term. NNI shall be
responsible for the traceability of the Products 7 years after date of
manufacture.

(b) NNI will at its cost, take samples, perform inspections and issue
certificates as required by the Specifications. NNI will provide FHT with
current Materials Safety Data Sheets for the Products, certificates of analysis,
identification of materials covered by Prop. 65, and other related information;
such as toxicological data that FHT may reasonably request to enable FHT to
comply with all applicable federal, state and municipal statutes, regulations,
rules and ordinances relating to FHT’s use of Products. NNI will maintain and
make available to FHT a Device History Record for the production of the
Products, including all documents required by the FDA, by applicable law or
regulation, or reasonably requested by FHT, for example: (1) process
specifications; (2) In process controls; (3) Quality Control test
specifications; (4) Release Specifications; (5) Production schedules;
(6) Environmental Controls; (7) Material History Records for each lot;
(8) Equipment maintenance and calibration records; (9) Process validation
procedures and data; (10) Quality audits; (11) Defect analysis and Corrective
Action; and (12) Change histories for documents generated by NNI. NNI will
promptly provide FHT with copies of correspondence regarding any regulatory
actions, including for example 483’s and warning letters.

ARTICLE 4. TERM; TERMINATION

Section 4.1 Duration

(a) This Agreement shall be effective on the Effective Date and, subject to
earlier termination as provided in Section 4.2 or extension as provided in
Section 4.1(b), shall continue in effect for three years after the Effective
Date (the “Term”).

Section 4.2 Right to Terminate

The parties may terminate this Agreement for the reasons and as provided in this
section.

(a) Default

If a party fails to observe or perform any of its material promises, agreements
or undertakings under this Agreement, and fails to remedy any such breach within
90 days of notice to

 

- 6 -



--------------------------------------------------------------------------------

do so from the other party, then the aggrieved party may, upon expiration of the
90-day notice period, give written notice of termination of this Agreement
either forthwith or at a future date designated by the aggrieved party.
Notwithstanding the foregoing, the non-payment of money when due shall be a
material breach of this Agreement if not cured within ten days of notice of the
non-payment.

(b) Bankruptcy, Liquidation

If either of the parties shall become voluntarily or involuntarily the subject
of proceedings under any bankruptcy or insolvency law, or other law or procedure
for the relief of financially distressed debtors, or is unable, or admits in
writing its inability, to pay its debts as they mature, or takes or suffers any
action for its liquidation or dissolution other than in the context of a merger
of consolidation, or has a receiver or liquidator appointed for all or any part
of its assets and, in the event any act of the aforesaid character is
involuntary, the consequences thereof are not cured within 60 days, the party
not affected by such circumstances may give to the affected party written notice
of its decision immediately to terminate this Agreement. In the event that such
notice is not given for any reason, the affected party shall remain fully
responsible for its obligations set forth in this Agreement at the times
required.

Section 4.3 Survival

The provisions of Articles 5 and 6 shall survive any termination of this
Agreement.

ARTICLE 5. GOVERNING LAW; DISPUTES

Section 5.1 Governing Law

This Agreement shall be governed by the laws of the State of Ohio, without
reference to its conflict of laws principles.

Section 5.2 Resolution of Disputes

(a) All disputes arising under this Agreement, or in any way related to the
parties’ business relationship, shall first be submitted to mediation in
accordance with the then current Mediation Procedure of the CPR Institute for
Dispute Resolution. Any statute of limitations defense shall be tolled until
resolution of the mediation. If the Parties cannot agree on the selection of a
mediator, one shall be selected according to CPR rules. Except as permitted by
subsection (b), no party shall institute any lawsuit, arbitration or other
formal claim resolution procedure without first submitting the dispute to
mediation pursuant to this Section.

(b) In the event of a breach, or threatened breach of any provision of this
Agreement, that poses a threat of immediate and irreparable harm, a party may
seek temporary or preliminary injunctive relief in a court of competent
jurisdiction. Following a ruling on any such request for temporary or interim
relief, the action will be stayed pending completion of the dispute resolution
procedures in this paragraph. Participation in any such preliminary judicial
proceedings in no way waives the rights and obligations of this Section.

 

- 7 -



--------------------------------------------------------------------------------

(c) If mediation is unsuccessful, and the amount in controversy is less than
[***], the parties shall submit their dispute to binding arbitration pursuant to
the then current CPR Rules for Non-Administered Arbitration (“CPR Rules”). The
Parties shall select a single arbitrator to resolve the dispute. If the Parties
are unable to agree on the selection of an arbitrator within 30 days of the
notice of arbitration first being served, the arbitrator shall be selected in
accordance with the CPR Rules. To the fullest extent allowed by law, damages
shall be limited to compensatory damages, and the arbitrator has no jurisdiction
to award damages in excess of compensatory damages, or any amount in excess of a
total of [***], including any costs awarded pursuant to the CPR Rules. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §1, et.
seq., to the exclusion of any state laws inconsistent therewith. Judgment upon
the award may be entered by any court of competent jurisdiction.

(d) If mediation is unsuccessful, and the amount in controversy is [***] or
more, then the aggrieved party may file suit in any California or Ohio court
having jurisdiction. The Parties waive any right to a jury trial. The Parties
further waive any right to seek enhanced or punitive damages and will limit
their claims to compensatory damages only.

ARTICLE 6. MISCELLANEOUS

Section 6.1 Assignment

This Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and duly
permitted assigns. Neither FHT nor NNI may assign their rights and/or
obligations under this Agreement other than with the express written consent of
the other party, which consent will not be unreasonably withheld. Nothing in
this Section 6.1 shall be deemed to prohibit a merger, consolidation or
conversion of FHT or NNI or a sale of all or substantially all of the business
operations of FHT or NNI as long as the successor to the obligations of FHT or
NNI assumes FHT’s or NNI’s, as the case may be, obligations hereunder.

Section 6.2 Waiver

The failure of either party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of any right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. Any waiver must be made in writing.

Section 6.3 Notices

All notices required by this Agreement shall be in writing and shall be either
(a) delivered with signed receipt obtained acknowledging delivery;
(b) transmitted by facsimile; or e-mailed to a party at the address set out
below (or at such other address as it may have specified):

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 8 -



--------------------------------------------------------------------------------

If to NNI:    Norman Noble, Inc.    5507 Avion Park Drive    Highland Heights,
Ohio 44143    Fax Number: (216) 761- 0455    Attention: Mr. Chris Noble    With
a copy to:    Scott Noble    5507 Avion Park Drive    Highland Heights, Ohio
44143    Fax Number: (216) 373-6579 If to FHT:    FoxHollow Technologies, Inc.
   300 Saginaw Dr.    Redwood City, California 94063    Attention: Ronald T.
Steckel   

With a copy to:

 

 

Section 6.4 Severability

Any provision of this Agreement that is determined by an arbitration panel or a
court of competent jurisdiction to be invalid, illegal or unenforceable shall be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable, so long as the material purposes of this Agreement can
be determined and effectuated. Should any provision of this Agreement be so
declared invalid, illegal or unenforceable, the parties shall agree on a valid
provision to substitute for it.

Section 6.5 Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes any existing agreements between them
whether oral or written. In case of a conflict between this Agreement and a
purchase order or purchase order confirmation contemplated hereunder, the terms
of this Agreement shall govern unless the parties otherwise agree in writing.
The terms of this Agreement shall only be amended, modified or supplemented as
set forth herein or in writing signed by or on behalf of each party.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

 

- 9 -



--------------------------------------------------------------------------------

NORMAN NOBLE, INC.   FOXHOLLOW TECHNOLOGIES, INC. By:  

/s/ Christopher L. Noble

  By:  

/s/ John Fraboni

Name:   Christopher L. Noble   Name:   John Fraboni Title:   Chief Operating
Officer   Title:   Senior Director of Materials

 

- 10 -



--------------------------------------------------------------------------------

Schedule I-Products

Products

 

Product

  

Part Number

[***]

  

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 11 -



--------------------------------------------------------------------------------

Schedule II-Pricing

 

Product

   Part Number    Price Per Unit

[***]

   SA05355/SA06655-    [***]

During the initial Term of this Agreement, the price per unit shall be priced as
follows:

     

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units:

      [***]

[***]

   SA05354-    [***]

During the initial Term of this Agreement, the price per unit shall be priced as
follows:

     

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units:

      [***]

[***]

   MS05386-    [***]

During the initial Term of this Agreement, the price per unit shall be priced as
follows:

     

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 12 -



--------------------------------------------------------------------------------

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units:

      [***]

[***]

   MS03426-    [***]

During the initial Term of this Agreement, the price per unit shall be priced as
follows:

     

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units:

      [***]

[***]

   MS02941-    [***]

During the initial Term of this Agreement, the price per unit shall be priced as
follows:

     

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units, but less than [***]:

      [***]

For all units purchased in excess of [***] units:

      [***]

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 13 -



--------------------------------------------------------------------------------

Prices do not include freight or other delivery charges, or any applicable
sales, excise, use or ad valorem taxes. Prices shall remain firm during the
initial Term of this Agreement, provided, however, that if NNI’s raw material
costs increase from the raw material costs in effect as of the date of this
Agreement, NNI may invoice FHT for the increased raw material costs of all
Products sold to FHT pursuant to this Agreement. If NNI’s raw material costs
decrease from the raw material costs in effect as of the date of this Agreement,
NNI will issue FHT a credit for the decreased raw material costs of all Products
sold to FHT pursuant to this Agreement. NNI shall invoice or credit FHT on a
quarterly basis for all increased or decreased raw material costs incurred
during the previous calendar quarter. FHT shall pay such invoices within 30
days. The parties will attach as Schedule IV to this agreement a copy of the
most recent pricing for Platinum on the U.S. commodity index.

 

- 14 -



--------------------------------------------------------------------------------

Schedule III – Specifications

 

Document Number

 

Document Name

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 15 -



--------------------------------------------------------------------------------

Schedule IV – Raw Material Pricing as of Effective Date of Agreement

LOGO [g66603img001.jpg]

 

- 16 -